UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TENGION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-0214813 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (336) 722-5855 (Address of Principal Executive Offices) TENGION, INC. 2 (Full Title of the Plan) A. Brian Davis Chief Financial Officer and Vice President, Finance Tengion, Inc. 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (Name and Address of Agent For Service) (336) 722-5855 (Telephone Number, Including Area Code, of Agent For Service) Copies to: Marc A. Rubenstein, Esq. Ropes & Gray LLP Prudential Tower 800 Boylston Street Boston, MA 02199-3600 (617) 951-7000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx On April 1, 2013, the Registrant filed with the Securities and Exchange Commission a Registration Statement on Form S-8 (Registration Statement No. 333-187654) (the “Form S-8”) registering 98,676 shares of the Registrant’s common stock, par value $0.001 per share, to be issued to participants under the Tengion, Inc. 2010 Stock Option and Incentive Plan. We are amending the Form S-8 to correct a clerical error, the inadvertent omission of the conformed signature, in the consent of Ernst & Young LLP, the registrant’s independent registered public accounting firm, that was filed as Exhibit 23.1 to the Form S-8. We have included as Exhibit 23.1 to this Post-Effective Amendment No. 1 to the Form S-8 the corrected version of the consent of Ernst & Young LLP, executed on March 26, 2013. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Winston-Salem, State of North Carolina, this 5th day of April, 2013. TENGION, INC. By: /s/ John L. Miclot John L. Miclot President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ John L. Miclot John L. Miclot President and Chief Executive Officer, Director (Principal Executive Officer) April 5, 2013 /s/ A. Brian Davis A. Brian Davis Chief Financial Officer, Vice President, Finance (Principal Financial and Accounting Officer) April 5, 2013 * David I. Scheer Chairman of the Board of Directors April 5, 2013 * Carl-Johan Dalsgaard, M.D., Ph.D. Director April 5, 2013 * Diane K. Jorkasky, M.D. Director April 5, 2013 * Richard E. Kuntz, M.D., M. Sc. Director April 5, 2013 * Lorin J. Randall Director April 5, 2013 *By: /s/ A. Brian Davis A. Brian Davis Attorney-in-Fact April 5, 2013 INDEX TO EXHIBITS Item No. Description of Exhibits Consent of Ernst & Young LLP, independent registered public accounting firm. * Power of Attorney. ** *Filed herewith. **Previously filed as Exhibit 24.1 to the Registration Statement on Form S-8 filed with the Securities and Exchange Commission by the Registrant on April 1, 2013.
